DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 17 is objected to because of the following informalities: 
In claim 17, line 2, it appears “at least one” should read as “at least one of the following:”. Appropriate correction is required.
Claim Interpretation
Claim 17 states “A water decalcification system comprising: an electroactive polymer (EAP) layer having at least one EAP film, the EAP layer having a first side and a second side, the first side being coated with a first coating layer of a first electrically conductive material, the first electrically conductive material being configured to contact an interior surface of a grounded appliance capable of having at least one interior surface with limescales built up thereon, the grounded appliance being configured to act as a first electrode, the second side being coated with a second coating layer of a second electrically conductive material, the second electrically conductive material being configured to contact water in the grounded appliance, the water being configured to act as a second electrode, the at least one EAP film deformable in response to an electrical voltage applied to the grounded appliance to generate ultrasound vibrational energies transmissive to decalcify the limescales, the electrical voltage being supplied by an electrical source in electrical communication with the grounded appliance” and is being interpreted as “A water decalcification system comprising: an electroactive polymer (EAP) layer having at least one EAP film, the EAP layer having a first side and a second side, the first side being coated with a first coating layer of a first electrically conductive material, the first electrically conductive material being configured to contact an interior surface of a grounded appliance capable of having at least one interior surface with limescales built up thereon, the grounded appliance being configured to act as a first electrode, the second side being coated with a second coating layer of a second electrically conductive material, the second electrically conductive material being configured to contact water in the grounded appliance, the water being configured to act as a second electrode, the at least one EAP film deformable in response to an electrical voltage applied to the grounded appliance to generate ultrasound vibrational energies transmissive to decalcify the limescales, OR the electrical voltage being supplied by an electrical source in electrical communication with the grounded appliance.
Claims 1, 9, and 17 state “an appliance capable of having at least one interior surface with limescales built up thereon” and must be interpreted as the appliance inherently having limescale, and not just capable.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 8, 17, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koruk et al (Applied Acoustics).
Regarding claim 1, Koruk et al discloses a water decalcification system (steam iron that vibrates to minimize accumulation of limescales, pg 22, column 2 second paragraph, Figure 1A-1C) comprising: 
an electroactive polymer (EAP) layer having at least one EAP film (combined EAP and EAP film as piezoceramic in blue in figure 4a, pg 23 under section 2.2);
a first electrode (bottom electrode in figure 4a pg 23 under section 2.2) contacting the EAP layer (top instance of bottom electrode touching piezoceramic, figure 4a on pg 24) and configured to contact a surface of an appliance (bottom instance of bottom electrode in figure 4a (pg 24) touching aluminum core of steam iron) capable of having at least one interior surface with limescales built up thereon (limescale in figures 1b and 1c, pg 23),
the first electrode being configured to be situated between the EAP layer and the surface of the appliance (bottom electrode in figure 4a between piezoceramic and aluminum cone, pg 24);
a second electrode contacting the EAP layer (top electrode in figure 4a contacting the piezoceramic, pg 24), the EAP layer configured to be situated between the first and the second electrode (piezoceramic in between top and bottom electrode in figure 4a, pg 24);
and an electrical connector configured to connect to an electrical source (control unit and vibrometer in figure 7a on pg 26 and section 3 on pg 25) in electrical communication with the first and the second electrode and configured to apply an electrical voltage to the first and the second electrode (electrical energy from electrodes, section 2.2, pg 23),
the at least one EAP film deformable in response to the electrical voltage (deflection shapes from ultrasonic exciter, pg 26, column 1, figure 8) to generate ultrasound vibrational energies (ultrasonic vibrations within 35-40 kHz, pg 26, column 1, figures 1a and 7a) transmissive to decalcify the limescales (ultrasonic vibrations decrease the accumulation of limescale, pg 23, column 1, section 2.1).
Regarding claim 8, Koruk et al discloses the water decalcification system of claim 1 and ultrasonic exciter with a frequency range of 35-40 kHz (pg 23, section 2.2), which falls within the claimed range of 1 to 1000 kHz.
Regarding claim 17, Koruk et al discloses a water decalcification system (steam iron that vibrates to minimize accumulation of limescales, pg 22, column 2 second paragraph, Figure 1A-1C) comprising: an electroactive polymer (EAP) layer having at least one EAP film (combined EAP and EAP film as piezoceramic in blue in figure 4a, pg 23 under section 2.2), the EAP layer having a first side and a second side (top electrode and bottom electrode in figure 4a, pg 24), the first side being coated with a first coating layer of a first electrically conductive material (bottom electrode made of copper, figure 4a, pg 24, and Table 1 Material Properties on pg 25), the first electrically conductive material being configured to contact an interior surface of a grounded appliance capable of having at least one interior surface with limescales built up thereon, the grounded appliance being configured to act as a first electrode, the second side being coated with a second coating layer of a second electrically conductive material, the second electrically conductive material being configured to contact water in the grounded appliance, the water being configured to act as a second electrode, the at least one EAP film deformable in response to an electrical voltage applied to the grounded appliance to generate ultrasound vibrational energies transmissive to decalcify the limescales, OR the electrical voltage being supplied by an electrical source in electrical communication with the grounded appliance.
Regarding claim 19, Koruk et al discloses the water decalcification system of claim 17, wherein the first electrically conductive material is selected from the group consisting of polyacetylene, polyaniline, polypyrrole, polythiophene, poly(p-phenylene), copper (bottom copper electrode, pg 24, figure 4a, and Table 1 Material Properties on pg 25), graphite, titanium, brass, silver, and platinum, and the second electrically conductive material is selected from the group consisting of polyacetylene, polyaniline, polypyrrole, polythiophene, poly(p-phenylene), copper (top copper electrode, pg 24, figure 4a, and Table 1 Material Properties on pg 25), graphite, titanium, brass, silver, and platinum.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 3, 5, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Koruk et al (Applied Acoustics) in view of Pelrine et al (US 6,583,533).
Regarding claim 2, Koruk et al discloses the water decalcification system in claim 1 and the piezoelectric ceramic as the EAP layer. However, Koruk et al does not disclose the EAP layer having a thickness of 10 µm to 100 µm.
Pelrine et al discloses several embodiments of electroactive polymers and electrodes. Figure 1A shows one embodiment of electroactive polymer 102 between electrodes 104 and 106. Pelrine et al further discloses that NuSil silicone for the electroactive polymers have a thickness of 25 µm -75 µm (Col 12, ln 2-10), which falls within the claimed range of 10 µm to 100 µm.
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to incorporate NuSil silicone for the electroactive polymers having a thickness of 25 µm -75 µm from Pelrine et al into the EAP layers of Koruk et al, because according to Pelrine, NuSil is a suitable material for polymers since it deforms in response to an electrostatic force or deformation and results in a change in electric field (Col. 11, ln 5-10). Additionally, according to Pelrine et al, “Suitable actuation voltages for pre-strained polymers of the present invention may vary based on the electroactive polymer material and its properties (e.g. the dielectric constant) as well as the dimensions of the polymer (e.g. the thickness between electrodes)” (Col. 12, ln 50-65).
Regarding claim 3, Koruk et al discloses the water decalcification system of claim 1. Further, Koruk et al discloses piezoelectric ceramics (PZT8). However, Koruk et al does not disclose wherein at least one EAP film includes electroactive polymers selected from the group consisting of silicone, polyurethane, acrylate, hydrocarbon rubber, olefin copolymer, polyvinylidene fluoride copolymer, fluoroelastomer, styrenic copolymer, and adhesive elastomer. 
Pelrine et al discloses electroactive polymers in contact with electrodes (Col 2, ln 65 to Col 3, ln 8, figures 1A and 1B), wherein the at least one EAP film includes electroactive polymers selected from the group consisting of silicone, polyurethane, acrylate, hydrocarbon rubber, olefin copolymer, polyvinylidene fluoride copolymer, fluoroelastomer, styrenic copolymer, and adhesive elastomer (“silicone elastomer, polyurethane, PVDF copolymer and adhesive elastomer can be used”, Col 11, ln 20-23, figures 1A and 1B).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to incorporate the silicone elastomer, polyurethane, PVDF copolymer, or adhesive elastomer of Pelrine et al into the piezoelectric ceramics of Koruk et al, because according to Pelrine, “using commercially available materials provides cost effective alternatives for transducers and associated devices.” Further, they can be selected based on the desired degree of deformation, Col 11, ln 19-40.
Regarding claim 5, Koruk et al discloses the water decalcification system of claim 1, a first electrode (bottom electrode in figure 4a between piezoceramic and aluminum cone, pg 24) and second electrode (top electrode in figure 4a contacting the piezoceramic, pg 24) made of copper (pg 25, Table 1, Material Properties), which is known to be electrically conductive. However, Koruk et al does not disclose the first electrode’s conductive material being graphite or carbon black, and the second electrode’s conductive material being graphite or carbon black.
Pelrine et al discloses electroactive polymers in contact with electrodes (Col 2, ln 65 to Col 3, ln 8, figures 1A and 1B) and suitable materials for electrodes, which include graphite and carbon black (Col 23, ln 51-56).  
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to incorporate the graphite or carbon black electrically conductive electrodes of Pelrine et al into the electrodes of Koruk et al, because according to Pelrine, “For most transducers, desirable properties for the compliant electrode may include any one of a low modulus elasticity, low mechanical damping, a low surface resistivity, uniform resistivity, chemical and environmental stability, chemical compatibility with the electroactive polymer, good adherence to the electroactive polymer, and an ability to form smooth surfaces” (Col 24, ln 3-9).
Regarding claim 18, Koruk et al discloses the water decalcification system in claim 17 and the piezoelectric ceramic as the EAP layer. However, Koruk et al does not disclose the EAP layer having a thickness of 10 µm to 100 µm.
Pelrine et al discloses several embodiments of electroactive polymers and electrodes. Figure 1A shows one embodiment of electroactive polymer 102 between electrodes 104 and 106. Pelrine et al further discloses that NuSil silicone for the electroactive polymers have a thickness of 25 µm -75 µm (Col 12, ln 2-10), which falls within the claimed range of 10 µm to 100 µm.
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to incorporate NuSil silicone for the electroactive polymers having a thickness of 25 µm -75 µm from Pelrine et al into the EAP layers of Koruk et al, because according to Pelrine, NuSil is a suitable material for polymers since it deforms in response to an electrostatic force or deformation and results in a change in electric field (Col. 11, ln 5-10). Additionally, according to Pelrine et al, “Suitable actuation voltages for pre-strained polymers of the present invention may vary based on the electroactive polymer material and its properties (e.g. the dielectric constant) as well as the dimensions of the polymer (e.g. the thickness between electrodes)” (Col. 12, ln 50-65).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Koruk et al (Applied Acoustics) in view of Aliane et al (US 10,056,542 B2), and in further view of Adit Decharat et al (Smart Materials and Structures).
Regarding claim 4, Koruk et al discloses the water decalcification system of claim 1 and a first electrode and second electrode (figure 4a). However, Koruk et al does not disclose wherein the first electrode has a thickness in a range of 100 nm to 1 µm, and the second electrode has a thickness in a range of 100 nm to 1 µm.
Aliane et al discloses piezoelectric devices and that thicknesses of two electrodes 22 and 24 may be in the range from 10 nm to 300 nm and also provides of example of 100 nm, which falls within the range of 100 nm to 1 µm (Col 4, ln 4-11, figure 1). 
Further, Adit Decharat et al discloses ultrasonic scanning systems with copolymer piezoelectric transducers (pg 1, introduction). Adit Decharat et al discloses electrodes (figures 3b and 4, pg 5) that are 400 nm thick, which falls within the range of 100 nm to 1 µm. However, Adit Decharat et al also discloses that “the numerical findings for a 400 nm thick electrode e.g. yielding a significant reduction in the bandwidth, points out that the electrode thickness is a critical parameter that should be kept as low as possible” (bottom of pg 7 to top of page 8, and Table 2). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to incorporate the 100 nm electrode of Aliane et al in the decalcification system of Koruk et al since higher frequencies can be produced from less thick electrodes, as recognized by Adit Decharat et al (bottom of pg 7 to top of page 8, and Table 2).
Claims 6 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Koruk et al (Applied Acoustics) in view of Patel (“Turkey Joins European Grid”). 
Regarding claim 6, Koruk et al discloses the water decalcification system of claim 1 and an electrical source (control unit and vibrometer in figure 7a on pg 26 and section 3 on pg 25). However, Koruk et al does not disclose wherein the electrical source is an electrical grid or battery. 
Patel discloses that Turkey, the location of the university the study was conducted in, was connected to Europe’s grid in 2010 (pg 1, par 1). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to use the power grid in Patel as the electrical source in Koruk et al since the control unit or vibrometer of the water decalcification system has a 240 VAC cord that would be connected to a 3-prong outlet in a building at the university in Turkey.
Regarding claim 20, Koruk et al discloses the water decalcification system of claim 17 and an electrical source (control unit and vibrometer in figure 7a on pg 26 and section 3 on pg 25). However, Koruk et al does not disclose wherein the electrical source is an electrical grid.
Patel discloses that Turkey, the location of the university the study was conducted at, was connected to Europe’s grid in 2010 (pg 1, par 1). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to use the power grid in Patel as the electrical source in Koruk et al since the control unit or vibrometer of the water decalcification system has a 240 VAC cord that would be connected to a 3-prong outlet in a building at the university in Turkey.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Koruk et al (Applied Acoustics) in view of Curien (US Pub No 2017/0241069 A1), and in further view of Colleen (“How to Manage the Effects of Hard Water Around the Home”).
Regarding claim 7, Koruk et al discloses the water decalcification system of claim 1, and a first and second electrode. However, Koruk et al does not disclose wherein the electrical source is wirelessly coupled to the first and second electrode.
Curien discloses a steam iron device (figure 1) and that the electrical source is wirelessly coupled with rechargeable batteries (par [0043]). However, Curien does not disclose limescales on steam irons.
Colleen discloses that hard water “interferes with almost every household task from laundering to dishwashing to personal grooming” (pg 1, under “What is Water Hardness”) and also causes limescale (pg 1, under “What is Water Hardness”). 
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to incorporate the rechargeable batteries for wirelessly coupling the electrical source of Curien with the decalcification steam iron device of Koruk et al since limescales can build up in clothes irons and “block the water reservoir and steam vents, which may cause it to overheat and degrade” (pg 4 under “The Effects of Hard Water on Clothes Irons”), as recognized by Colleen, and to ensure the device is a reasonable size and weight for the user, as recognized by Curien (par [0043]).
Claims 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Koruk et al (Applied Acoustics) in view of Polytec (“PSV-400 Scanning Vibrometer”).
Regarding claim 9, Koruk et al discloses a water decalcification system (steam iron that vibrates to minimize accumulation of limescales, pg 22, column 2 second paragraph, Figure 1A-1C) comprising:
an electroactive polymer (EAP) layer having at least one EAP film (combined EAP and EAP film as piezoceramic in blue in figure 4a, pg 23 under section 2.2),
the EAP layer configured to contact a surface of a grounded appliance (PSV-400 Scanning Vibrometer) capable of having at least one interior surface with limescales built up thereon (limescale in figures 1b and 1c, pg 23),
a second electrode contacting the EAP layer (top electrode in figure 4A contacting the piezoceramic above, pg 24), the EAP layer being configured to be situated between the surface of the grounded appliance and the second electrode (piezoceramic is between top electrode and iron head in figure 4a, pg 24);
and an electrical connector configured to connect to an electrical source (control unit and vibrometer in figure 7a on pg 26 and section 3 on pg 25) in electrical communication with the second electrode and configured to apply an electrical voltage to the second electrode (PSV-400 Scanning Vibrometer and control unit providing voltage and connected to steam iron, figure 7a on pg 26, and pg 25, section 3),
the at least one EAP film deformable (deflection shapes from ultrasonic exciter, pg 26, column 1, figure 8) in response to the electrical voltage to generate ultrasound vibrational energies (ultrasonic exciter, figure 1a, section 2.2, pg 23-24 and vibrations on pg 24) transmissive to decalcify the limescales (ultrasonic vibrations for limescale accumulation, pg 25, column 1).
However, Koruk et al does not disclose that the appliance is grounded and is configured to act as a first electrode. 
Polytec discloses the general specifications for the PSV-400 Scanning Vibrometer, which indicates that the power of the vibrometer is 240 VAC (pg 6 under General Specifications). As a result, the vibrometer must have a 3-prong, grounded cord, making the device act as a first grounded electrode. 
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to incorporate the general specifications of the PSV-400 Scanning Vibrometer from Polytec into the PSV-400 Scanning Vibrometer in Koruk et al since it is the same vibrometer used for the decalcification system. 
Regarding claim 16, the combination of Koruk et al in view of Polytec discloses the water decalcification system of claim 9 and an ultrasonic exciter with a frequency range of 35-40 kHz (See Koruk et al pg 23, section 2.2), which falls within the claimed range of 1 to 1000 kHz.
Claims 10, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Koruk et al (Applied Acoustics) in view of Polytec (“PSV-400 Scanning Vibrometer”), and in further view of Pelrine et al (US 6,583,533).
Regarding claim 10, the combination of Koruk et al in view of Polytec discloses the water decalcification system in claim 9 and the piezoelectric ceramic as the EAP layer. However, the combination of Koruk et al in view of Polytec does not disclose the EAP layer having a thickness of 10 µm to 100 µm.
Pelrine et al discloses several embodiments of electroactive polymers and electrodes. Figure 1A shows one embodiment of electroactive polymer 102 between electrodes 104 and 106. Pelrine et al further discloses that NuSil silicone for the electroactive polymers have a thickness of 25 µm -75 µm (Col 12, ln 2-10), which falls within the claimed range of 10 µm to 100 µm.
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to incorporate NuSil silicone for the electroactive polymers having a thickness of 25 µm -75 µm from Pelrine et al into the EAP layers of the combination of Koruk et al in view of Polytec, because according to Pelrine, NuSil is a suitable material for polymers since it deforms in response to an electrostatic force or deformation and results in a change in electric field (Col. 11, ln 5-10). Additionally, according to Pelrine et al, “Suitable actuation voltages for pre-strained polymers of the present invention may vary based on the electroactive polymer material and its properties (e.g. the dielectric constant) as well as the dimensions of the polymer (e.g. the thickness between electrodes)” (Col. 12, ln 50-65).
Regarding claim 11, the combination of Koruk et al in view of Polytec discloses the water decalcification system of claim 9. Further, Koruk et al discloses piezoelectric ceramics (PZT8). However, Koruk et al does not disclose wherein the at least one EAP film includes electroactive polymers selected from the group consisting of silicone, polyurethane, acrylate, hydrocarbon rubber, olefin copolymer, polyvinylidene fluoride copolymer, fluoroelastomer, styrenic copolymer, and adhesive elastomer. 
Pelrine et al discloses electroactive polymers, wherein the at least one EAP film includes electroactive polymers selected from the group consisting of silicone, polyurethane, acrylate, hydrocarbon rubber, olefin copolymer, polyvinylidene fluoride copolymer, fluoroelastomer, styrenic copolymer, and adhesive elastomer (“silicone elastomer, polyurethane, PVDF copolymer and adhesive elastomer can be used”, Col 11, ln 20-23, figures 1A and 1B).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to incorporate the silicone elastomer, polyurethane, PVDF copolymer, or adhesive elastomer of Pelrine et al into the piezoelectric ceramics of Koruk et al, because according to Pelrine, “using commercially available materials provides cost effective alternatives for transducers and associated devices.” Further, they can be selected based on the desired degree of deformation, Col 11, ln 19-40.
Regarding claim 13, the combination of Koruk et al in view of Polytec discloses the water decalcification system of claim 9 and a second electrode (top electrode in figure 4a contacting the piezoceramic, pg 24) made of copper, which is electrically conductive (pg 25, Table 1, Material Properties). However, the combination of Koruk et al in view of Polytec does not disclose that the second electrode includes a second conductive material, the second conductive material being graphite or carbon black.
Pelrine et al discloses electroactive polymers in contact with electrodes (Col 2, ln 65 to Col 3, ln 8, figures 1A and 1B and suitable materials for electrodes, which include graphite and carbon black (Col 23, ln 51-56).  
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to incorporate the graphite or carbon black electrically conductive electrodes of Pelrine et al into the second electrode of Koruk et al, because according to Pelrine, “For most transducers, desirable properties for the compliant electrode may include any one of a low modulus elasticity, low mechanical damping, a low surface resistivity, uniform resistivity, chemical and environmental stability, chemical compatibility with the electroactive polymer, good adherence to the electroactive polymer, and an ability to form smooth surfaces” (Col 24, ln 3-9).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Koruk et al (Applied Acoustics) in view of Polytec (“PSV-400 Scanning Vibrometer”), in further view of Aliane et al (US 10,056,542 B2), and in further view of Adit Decharat et al (Smart Materials and Structures).
Regarding claim 12, the combination of Koruk et al in view of Polytec discloses the water decalcification system of claim 9 and a second electrode. However, the combination of Koruk et al in view of Polytec does not disclose wherein the second electrode has a thickness in a range of 100 nm to 1 µm.
Aliane et al discloses piezoelectric devices and that thicknesses of two electrodes 22 and 24 may be in the range from 10 nm to 300 nm and also provides of example of 100 nm, which falls within the range of 100 nm to 1 µm (Col 4, ln 4-11, figure 1).
 Further, Adit Decharat et al discloses ultrasonic scanning systems with copolymer piezoelectric transducers (pg 1, introduction). Adit Decharat et al discloses electrodes (figures 3b and 4, pg 5) that are 400 nm thick, which falls within the range of 100 nm to 1 µm. However, Adit Decharat et al also discloses that “the numerical findings for a 400 nm thick electrode e.g. yielding a significant reduction in the bandwidth, points out that the electrode thickness is a critical parameter that should be kept as low as possible” (bottom of pg 7 to top of page 8, and Table 2). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to incorporate the 100 nm electrode of Aliane et al in the decalcification system of the combination of Koruk et al in view of Polytec since higher frequencies can be produced from less thick electrodes, as recognized by Adit Decharat et al (bottom of pg 7 to top of page 8, and Table 2).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Koruk et al (Applied Acoustics) in view of Polytec (“PSV-400 Scanning Vibrometer”), and in further view of Patel (“Turkey Joins European Grid”).
Regarding claim 14, the combination of Koruk et al in view of Polytec discloses the water decalcification system of claim 9 and an electrical source (See Polytec control unit and vibrometer in figure 7a on pg 26 and section 3 on pg 25). However, Koruk et al does not disclose wherein the electrical source is an electrical grid or battery. 
Patel discloses that Turkey, the location of the university the study was conducted at, was connected to Europe’s grid in 2010 (pg 1, par 1). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to use the power grid in Patel as the electrical source in the combination of Koruk et al in view of Polytec since the control unit or vibrometer of the water decalcification system has a 240 VAC cord that is connected to a 3-prong outlet in a building at the university in Turkey.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Koruk et al (Applied Acoustics) in view of Polytec (“PSV-400 Scanning Vibrometer”), and in further view of Curien (US Pub No 2017/0241069 A1).
Regarding claim 15, the combination of Koruk et al in view of Polytec discloses the water decalcification system of claim 9, and a second electrode. However, the combination of Koruk et al in view of Polytec does not disclose wherein the electrical source is wirelessly coupled to the second electrode.
Curien discloses a steam iron device (figure 1) and that the electrical source is wirelessly coupled with rechargeable batteries (par [0043]).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to incorporate the rechargeable batteries for wirelessly coupling the electrical source of Curien with the decalcification steam iron device of Koruk et al in view of Polytec to ensure the device is a reasonable size and weight for the user, as recognized by Curien (par [0043]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRIA MARIE BRADY whose telephone number is (571)272-7622. The examiner can normally be reached Monday - Thursday 7:00-5:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on 571-270-3240. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDRIA M BRADY/Examiner, Art Unit 4172                        

/Bobby Ramdhanie/Supervisory Patent Examiner, Art Unit 1779